Exhibit 10.1

FIRST AMENDMENT

TO EMPLOYMENT AGREEMENT

between

DayStar Technologies, Inc.

and

Stephan J. DeLuca

WHEREAS, Stephan J. DeLuca (“Executive”) and DayStar Technologies, Inc. (the
“Company”) entered into an Employment Agreement (the “Agreement”) executed as of
April 10, 2006; and

WHEREAS, Executive and the Company desire to amend the Agreement as set forth
below;

NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, the Executive and the Company hereby agree as follows:

1. Subsection 1.01(a) and (b) of the Agreement are replaced with the following:

“(a) Effective December 1, 2006, the Company hereby employs Executive as its
Chief Executive Officer upon the terms and conditions hereinafter set forth.”

“(b) Executive shall at all time hold the position described above or such other
senior management level positions as determined by the Board of Directors of the
Company (the “Board”) or its designee, and perform the duties, responsibilities
and authorities customarily associated with such positions or such other senior
management level duties as determined by the Board or its designee, so long as
such other duties are consistent with Executives skills and there is no
reduction in Executive’s base pay and bonus target amount. Executive shall
report directly and solely to the Board or the Board’s designee.”

2. Section 2.02 of the Agreement shall be modified by replacing the rate of
$200,000 with the rate of $250,000.

3. Subsection 2.04(e) of the Agreement is replaced with the following:

“During the Term, the Company shall reimburse Executive for the costs associated
with leasing, purchasing or maintaining a motor vehicle of Executive’s choice in
an



--------------------------------------------------------------------------------

amount not to exceed ten thousand dollars ($10,000) per year (“Automobile
Allowance”) and will allow Executive to replace the motor vehicle every two
(2) years. This Automobile Allowance is contingent upon Executive’s choice of a
gasoline-electric hybrid, a high mileage, low emission diesel engine, or other
equally “environmentally-friendly,” automobile. Should Executive choose to keep
the same motor vehicle for more than two (2) years, Executive may replace the
motor vehicle at any time. The Automobile Allowance may be paid as a
reimbursement for a purchase down payment, purchase or lease financing, in
addition to maintenance expenses. The Company shall also reimburse Executive for
the reasonable cost of a motor vehicle liability policy for Executive’s motor
vehicle, with coverage (for Executive and other drivers of his vehicle) in the
amount of one million dollars ($1,000,000) combined single limit on bodily
injury and property damage.”

4. The following shall be added as new subsection 2.04(f):

“Additionally, the Company shall grant the Executive shares of the Company’s
common stock, based on achieving a set of milestones in 2007. The milestone
plan, and the number of shares to be granted upon completion of each milestone,
is to be agreed upon by the Employer and Executive no later than March 1, 2007.
The total number of shares to be included in the plan will not exceed a maximum
of 4% of the shares outstanding at the time the plan is agreed upon.”

5. Subsection 3.03(i) of the Agreement shall be modified by replacing the term
“1.02(b)” with “1.01(b)”.

6. The first paragraph of Section 3.09(c) shall be replaced with the following:

“Subject to the conditions set forth in subsection 3.09(d), in the event
Executive’s employment under this Agreement is terminated during the Term, prior
to or in the absence of a Change of Control (as defined above), by the Executive
for Good Reason, by the Company other than for Cause, or upon Executive’s
receipt of written Notice of Non-Renewal pursuant to paragraph 1.03 above,
then:”

7. Section 6.07 of the Agreement shall be replaced by the following:

“Entire Agreement. Except as otherwise provided or referred to herein, this
Agreement contains the entire understanding of the



--------------------------------------------------------------------------------

parties and supersedes all prior agreements and understandings relating to the
subject matter hereof. This Agreement may not be amended, except by a written
instrument hereafter signed by each party hereto. Notwithstanding the foregoing,
it is anticipated that Executive will enter into a separate Employee
Nondisclosure, Developments and Nonsolicitation Agreement which shall be binding
upon Executive along with this Agreement.”

8. This Amendment shall be effective as of December 1, 2006.

AGREED, ACCEPTED AND UNDERSTOOD:

 

DayStar Technologies, Inc.      Executive: Stephan J. DeLuca By:  

/s/ R.G. Aldrich

     By:  

/s/ Stephan DeLuca

Name:   Robert G. Aldrich      Name:   Stephan DeLuca Title:   Chairm
Compensation Committee        Date: 01/22/07      Date: 01/22/07